[g20180504144506573807.jpg]      

 

 

Exhibit 10.1

 

March 11, 2014

 

Scott A. Crum

[Address]

 

Dear Scott:

 

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”). Those of us who had the opportunity to meet with you look
forward to your joining us. Your position will be that of Managing Director,
Chief Human Resource Officer of MSCI Inc.  In this position, you will work in
the New York office, be a member of the Firm’s Executive Committee and report
directly to me.

 

For MSCI’s fiscal year 2014, your target annualized Total Reward will be
$2,000,000.  For 2014, your annualized Total Reward will consist of an annual
base salary of $525,000 prorated from the date you commence employment and paid
in semi-monthly installments.  Your 2014 Total Reward will also consist of a
year-end bonus of $1,475,000 prorated from your start date. This prorated amount
will be guaranteed to you unless you voluntarily resign from the Firm or are
terminated by the Firm for cause prior to the date of payment of any cash
portion of the year-end bonus and the date of award of any long-term
equity-based incentive portion of your year-end bonus, respectively.  Any
long-term equity-based incentive award is further contingent upon your remaining
employed through the vesting dates of the long-term equity-based incentive award
and your compliance with the restrictions, cancellation provisions and other
provisions of the long-term equity-based incentive award.  All payments are
subject to applicable withholdings and deductions.  

The year-end bonus may be paid partially in cash and partially in a long-term
equity-based incentive award (including, without limitation, restricted stock
units, stock options, or performance units). The form and timing of your
year-end bonus award, including the split between any cash and any long-term
equity-based incentive award portions, will be consistent with the form and
timing of the year-end bonus for other United States-based Executive Officers
(excluding the CEO) of the Firm.  Historically, year-end bonus awards have been
made after the end of the fiscal year to which they relate.

All components of your 2014 Total Reward are contingent upon satisfactory
performance and conduct. Future Total Reward and year-end bonuses will be
payable within the sole discretion of the Firm and will continue to be payable,
at the discretion of the Firm, partially in cash and partially in the form of
long-term incentive compensation, which may consist of an equity-based award
under one of the Firm’s compensation plans.

In addition to the foregoing, to defray costs associated with your relocation to
lower Manhattan, you will receive a one-time cash payment of up to $75,000 (the
“Sign-on Bonus”). This payment will be made less applicable withholdings and
deductions and payable generally with your first paycheck. Further, this payment
will be contingent upon your commencing employment with the Firm. You agree that
in the event you do not commence employment with the Firm or if you voluntarily
terminate or are terminated for cause within twelve (12) months of your
effective start date, you are required to repay this entire Sign-On Bonus at the
time you give or receive notice of termination.

All personal compensation information is strictly confidential and is not to be
divulged to any of your colleagues at MSCI or its subsidiaries.  The Firm’s Code
of Conduct prohibits the disclosure of any confidential information and the
strictest measures including disciplinary action may be taken in the event of
violation of this Code of Conduct.

--------------------------------------------------------------------------------

 

In addition, if any provision of this offer letter fails to comply with Section
409A of the Internal Revenue Code or any regulations or Treasury guidance
promulgated there under, or would result in your recognizing income for United
States federal income tax purposes with respect to any amount payable pursuant
to this offer letter before the date of payment, or in your incurring interest
or additional tax pursuant to Section 409A, the Firm reserves the right to
reform such provision; provided that the Firm shall maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A.

 

Each calendar year you work for MSCI, you will be eligible for 6 weeks of
vacation, pro-rated from your date of hire.

 

For detailed benefits information, review the enclosed enrollment materials.
Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment provided benefits are elected within the 31-day enrollment
period.  

 

You may enroll in benefits coverage approximately seven days following your hire
date. Upon your date of hire, you will be automatically enrolled in the MSCI
401(k) Retirement Savings Plan offered to eligible employees and be eligible to
receive a Company Match. To opt out of the Plan prior to your start date,
complete the enclosed Opt Out Form and return it with your offer letter.

 

We remind you that this offer is contingent upon a number of additional steps in
the employment process including, but not limited to, background and reference
checking.  You are also required to show appropriate proof of authorization to
commence work in the United States. We ask that you complete Part 1 of the Form
I-9, on or before your first day of work (see, in the attached packet, a list of
the type of documentation we will need). This is a requirement of the
Immigration Reform and Control Act of 1986. If you are not legally able to work
for the Firm in the United States in the position offered you, or if any part of
the screening process proves unsatisfactory to the Firm or you are unable to
complete Part 1 of the Form I-9, the Firm reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice or
severance benefits and rescind any stock unit or stock option awards described
herein. Further, this offer is contingent on your having all licenses and
registrations as MSCI shall determine necessary for your position. You must also
bring with you a government-issued photo identification, in a form acceptable to
MSCI (such as a valid passport or a driver’s license). Also in the enclosed
packet, please find personnel forms that need to be completed and brought with
you on your first day of work.

You acknowledge that in the course of your employment with the Firm, you are not
permitted to make any unauthorized use of documents or other information that
are the confidential, trade secret or proprietary information of another
individual or company (“Confidential Information”). Likewise, you may not bring
onto Firm premises any Confidential Information, whether documents or other
tangible forms, relating to your prior employers’ businesses.  

You understand and agree that as a condition of employment, unless you
are granted a waiver in writing by the Legal and Compliance Department you may
be required, upon the commencement of employment, to transfer any
brokerage/securities accounts that you may influence or control to a designated
institution for surveillance and review by the MSCI Legal and Compliance
Department.

Nothing in this letter should be construed as a guarantee of any particular
level of benefits, of your participation in any benefit plan, or of continued
employment for any period of time. You should understand that your employment
will be “at will,” which means that the Firm may terminate your employment for
any reason, with or without cause, at any time.  During your employment, subject
to applicable law and in accordance with MSCI's Drug, Alcohol and Controlled
Substance Usage Policy, you may be subject to drug testing, including for
reasonable suspicion of use of controlled substances.  MSCI reserves the right
to amend, modify or terminate, in its sole discretion, all benefit and
compensation plans in effect from time to time.

2

 

--------------------------------------------------------------------------------

 

This offer letter constitutes the entire understanding and contains a complete
statement of all agreements between you and MSCI and supersedes all prior or
contemporaneous verbal or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment).  You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter.  If there is any
conflict with the benefit information included in this letter or any verbal
representation and the Plan documents or insurance contracts, the Plan documents
or insurance documents control.

We are looking forward to your joining MSCI.  Please report to New Hire
Orientation on your start date. At that time you will have your benefits
explained in more detail. If you have questions regarding the above, please feel
free to call Alexis Daur at ###-###-####.

We ask that you confirm your acceptance by signing and dating this offer letter
in the area designated below and returning this letter to Alexis Daur at MSCI
Inc., Human Resources, 7 World Trade Center, 250 Greenwich Street, New York, NY
10007. Your signature below confirms that you are subject to no contractual or
other restriction or obligation that is inconsistent with your accepting this
offer of employment and performing your duties. Please retain the additional
copy of this offer letter for your reference.

 

Very truly yours,

 

 

/s/ Henry A. Fernandez

Henry A. Fernandez

Chairman & Chief Executive Officer

 

 

 

 

Offer Accepted and Agreed To:

 

Signed: /s/ Scott A. Crum

 

 

Date:3-11-14

 

 

 

3

 